344 S.W.3d 729 (2011)
Timothy DIVERS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
Nos. WD 72655, WD 72656.
Missouri Court of Appeals, Western District.
April 5, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied August 30, 2011.
Shane L. Farrow, for Appellant.
Bart A. Matanic, for Respondent.
*730 Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Timothy Divers appeals from a decision issued by the Labor and Industrial Relations Commission ("the Commission") finding that he voluntarily quit his employment with the Winstead's Company ("Winstead's") and was, therefore, ineligible for unemployment benefits. In addition, he challenges a separate decision issued by the Commission finding that Divers had been overpaid benefits from a previous claim when he continued to receive unemployment benefits while he was employed by Winstead's and for several weeks after his employment there ceased. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).